Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or addition be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Misook Kim, Reg. No. 74,709 on 09/02/2022.

The listing of claims below will replace all prior versions and listings of claims in the application:

Claim 1. (Currently Amended) A system comprising:
	a first group of computing nodes and a second group of computing nodes, wherein the first and second groups are neighboring devices and each of the first and second groups comprising:
		a set of computing nodes A-D, and
		a set of intra-group interconnects, wherein the set of intra-group interconnects communicatively couple computing node A with computing nodes B and C and computing node D with computing nodes B and C; and
		a set of inter-group interconnects, wherein the set of inter-group interconnects communicatively couple computing node A of the first group with computing node A of the second group, computing node B of the first group with computing node B of the second group, computing node C of the first group with computing node C of the second group, and computing node D of the first group with computing node D of the second group,
	wherein the first and second groups are grouped into a plurality of sub-sections, 
	wherein a number of square sub-sections is maximized within the first and second groups,
	wherein, for each of a plurality of incoming computing tasks to the system:
		a different computing task is allocated to a different sub-section, and
		a respective computing task is first allocated to a square sub-section over a non-square sub-section.




Claim 2. (Original) The system of claim 1, wherein the set of intra-group interconnects and the set of inter-group interconnects comprise inter-chip interconnects.

Claim 3. (Original) The system of claim 1, further comprising: a third group of computing nodes, wherein the third group of computing nodes is neighboring with the second group and the third group comprising: a set of computing nodes A-D, and a set of intra-group interconnects, wherein the set of intra-group interconnects communicatively couple computing node A with computing nodes B and C and computing node D with computing nodes B and C; and a second set of inter-group interconnects, wherein the second set of inter-group interconnects communicatively couple computing node A of the third group with computing node A of the second group, computing node B of the third group with computing node B of the second group, computing node C of the third group with computing node C of the second group, and computing node D of the third group with computing node D of the second group.

Claim 4. (Original) The system of claim 1, wherein: the intra-group interconnects and the first set of inter-group interconnects form a ring connection that communicatively couples computing node A of the first group with computing node B of the first group, computing node B of the first group with computing node B of the second group, computing node B of the second group with computing node A of the second group, and computing node A of the second group with computing node A of the first group. 

Claim 5. (Original) The system of claim 3, wherein: the intra-group interconnects and the first and second sets of inter-group interconnects form a ring connection that communicatively couples computing node A of the first group with computing node B of the first group, computing node B of the first group with computing node B of the second group, computing node B of the second group with computing node B of the third group, computing node B of the third group with computing node A of the third group, computing node A of the third group with computing node A of the second group, and computing node A of the second group with computing node A of the first group.

Claim 6. (Currently Amended) The system of claim 1,  wherein at least one sub-section comprises a ring connection that comprises a row or column of computing nodes.

Claim 7. (Original) The system of claim 1, wherein the computing nodes are processors.

Claim 8. (Original) The system of claim 7, wherein the computing nodes are artificial intelligence (“AT”) training processors, AI training chips, neural processing units (“NPU”), or graphic processing units (“GPU”).

Claim 9. (Previously Presented) The system of claim 2, wherein the inter-chip interconnects of the set of intra-group interconnects or the set of inter-group interconnects are bi-directional.

Claim 10. (Original) The system of claim 9, wherein the inter-chip interconnects are copper cables.

Claim 11. (Cancelled).

Claim 12. (Currently Amended) A method for allocating a plurality of computing  tasks across a plurality of groups of computing nodes, each group of the plurality of groups comprising a set of computing nodes A-D and a set of intra-group interconnects that communicatively couple computing node A with computing nodes B and C and computing node D with computing nodes B and C, the method comprising:
	acquiring the computing  tasks;
	determining a hardware load of the computing  tasks;
	allocating the computing  tasks to first and second groups of the plurality of groups according to the hardware load; and
	executing , using the first and second groups of the plurality of groups, the computing  tasks to generate data packets that are forwarded over a set of inter-group interconnects between the first and second groups,
	wherein the first and second groups are grouped into a plurality of sub-sections, 
	wherein a number of square sub-sections is maximized within the first and second groups,
	wherein, for each of the computing tasks, allocating the computing tasks comprises:
		allocating a different computing task to a different sub-section, and
		first allocating a respective computing task to a square sub-section over a non-square sub-section.




Claim 13. (Original) The method of claim 12, wherein the set of inter-group interconnects communicatively couple computing node A of the first group with computing node A of the second group, computing node B of the first group with computing node B of the second group, computing node C of the first group with computing node C of the second group, and computing node D of the first group with computing node D of the second group.

Claim 14. (Original) The method of claim 13, wherein the set of intra-group interconnects and the set of inter-group interconnects comprise inter-chip interconnects.

Claim 15. (Canceled)

Claim 16. (Original) The method of claim 12, further comprising: creating a ring connection from intra-group interconnects and inter-group interconnects that communicatively couples computing node A of the first group with computing node B of the first group, computing node B of the first group with computing node B of the second group, computing node B of the second group with computing node A of the second group, and computing node A of the second group with computing node A of the first group.

Claim 17. (Original) The method of claim 12, wherein the computing nodes are artificial intelligence (“AT”) training processors, AI training chips, neural processing units (“NPU”), or graphic processing units (“GPU”).

Claim 18. (Currently Amended) The method of claim 17, wherein at least one of the computing  tasks is an AI computing task.

Claim 19. (Original) The method of claim 12, wherein the inter-chip interconnects of the set of intra-group interconnects or the set of inter-group interconnects are bi-directional.

Claim 20. (Currently Amended) A non-transitory computer readable medium that stores a set of instructions that is executable by one or more processors of an apparatus to cause the apparatus to initiate a method for allocating a plurality of computing  tasks across a plurality of groups of computing nodes, each group comprising a set of computing nodes A-D and a set of intra-group interconnects that communicatively couple computing node A with computing nodes B and C and computing node D with computing nodes B and C, the method comprising:
	acquiring the computing  tasks;
	determining a hardware load of the computing  tasks;
	allocating the computing  tasks to first and second groups of the plurality of groups according to the hardware load; and
	executing , using the first and second groups of the plurality of groups, the computing  tasks to generate data packets that are forwarded over a set of inter-group interconnects between the first and second groups,
	wherein the first and second groups are grouped into a plurality of sub-sections, 
	wherein a number of square sub-sections is maximized within the first and second groups,
	wherein, for each of the computing tasks, allocating the computing tasks comprises:
		allocating a different computing task to a different sub-section, and
		first allocating a respective computing task to a square sub-section over a non-square sub-section.




Claim 21. (Original) The non-transitory computer readable medium of claim 20, wherein the set of inter-group interconnects communicatively couple computing node A of the first group with computing node A of the second group, computing node B of the first group with computing node B of the second group, computing node C of the first group with computing node C of the second group, and computing node D of the first group with computing node D of the second group.

Claim 22. (Original) The non-transitory computer readable medium of claim 21, wherein the set of intra-group interconnects and the set of inter-group interconnects comprise inter-chip interconnects.

Claim 23. (Canceled)

Claim 24. (Previously Presented) The non-transitory computer readable medium of claim 20, the set of instructions that is executable by one or more processors of the apparatus to cause the apparatus to further perform:
creating a ring connection from intra-group interconnects and inter-group interconnects that communicatively couple computing node A of the first group with computing node B of the first group, computing node B of the first group with computing node B of the second group, computing node B of the second group with computing node A of the second group, and computing node A of the second group with computing node A of the first group.

Claim 25. (Original) The non-transitory computer readable medium of claim 20, wherein the computing nodes are artificial intelligence (“AT”) training processors, AI training chips, neural processing units (“NPU”), or graphic processing units (“GPU”).

Claim 26. (Currently Amended) The non-transitory computer readable medium of claim 25, wherein at least one of the computing tasks is an AI computing task.

Claim 27. (Original) The non-transitory computer readable medium of claim 20, wherein the inter-chip interconnects of the set of intra-group interconnects or the set of inter-group interconnects are bi-directional.

Claim 28 (New) The system of claim 1, wherein each of the first group and the second group are boards, and each board further comprises:
	a main processor; and
	a hardware bridge, wherein the hardware bridge connects computing nodes A-D on the board with the main processor.

Claim 29. (New) The method of claim 12, wherein each of the first group and the second group are boards, and each board further comprises:
	a main processor; and
	a hardware bridge, wherein the hardware bridge connects computing nodes A-D on the board with the main processor.

Claim 30. (New) The non-transitory computer readable medium of claim 20, wherein each of the first group and the second group are boards, and each board further comprises:
	a main processor; and
	a hardware bridge, wherein the hardware bridge connects computing nodes A-D on the board with the main processor.


Reasons for Examiner’s Amendment
The examiner’s amendment was deemed necessary to clarify the claimed invention.

Reasons for Allowance
Claims 1-10, 12-14, 16-22, and 24-30 are allowable over the prior art of record because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art. 
Acton et al. (US 2001/0052056) in at least fig. 5. and [0028] disclose boards having a processor and a hardware bridge connecting the nodes on the board with said processor.

Cen (US 2004/0008677) in at least fig. 2 and [0024] discloses boards having a processor and a hardware bridge connecting the nodes on the board with said processor.

Lee et al. (US 2008/0043405) in at least [0037] disclose boards having a processor and a hardware bridge connecting the nodes on the board with said processor.

Nguyen (US 6,249,111) in at least fig. 4 and col. 4, ll. 44 to col. 5, ll. 6 discloses boards having a processor and a hardware bridge connecting the nodes on the board with said processor.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Lee whose telephone number is (571)270-3369.  The examiner can normally be reached on M-TH 8AM-5PM.
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Chat Do, can be reached at the following telephone number: (571) 272-3721. 
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Adam Lee/Primary Examiner, Art Unit 2193                                                                                                                                                                                            September 9, 2022